Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-18 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 02/10/2020.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-15 and 18 fall within the statutory category of an apparatus or system.  Claim 16 falls within the statutory category of a process. Claim 17 falls within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1 and 16-18, the limitations of outputting support information for supporting acquisition of medical condition information from an owner of a pet and acquiring information of the pet from an owner, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components.  That is, other than reciting one or more processors, a non-transitory computer-readable storage medium causing a computer to execute the method and a terminal device including a display device and an input device, nothing in the claim elements precludes the steps from being certain methods of organizing human activity.  The steps of outputting information for acquiring medical condition information of a pet by a pet owner and acquiring information of the pet from the owner are concepts involving managing personal behavior and personal interactions.  Providing information to acquire information about a pet from an owner and the actual acquisition of medical information about a pet is an interaction between people where requesting and gathering of information regarding a pet is an interaction between a person and the owner of a pet. If a claim limitation, under its broadest reasonable 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – one or more processors, a non-transitory computer-readable storage medium storing a program, and a terminal device including a display and input device.  The processors, computer-readable storage-medium and terminal device in these steps are recited at a high-level of generality, such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of one or more processors, a non-transitory computer-readable storage medium storing a program, and a terminal device including a 
Dependent Claims 2-13 add further limitations which are also directed to an abstract idea.  For example, Claim 2 includes outputting the support information for acquisition of information, which falls into certain methods of organizing human activity, similar to the independent claims outputting support information.  Claim 3 includes outputting selected medical condition information not associated with the type of disease in the correspondence which also falls into the abstract idea of certain methods of organizing human activity because 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leon et al. (US 2018/0144099 A1), hereinafter Leon.
As per Claims 1 and 16-18, Leon discloses 
one or more processors ([0022]);
terminal device comprising: a display device and an input device ([0010] mobile device which displays questions and receives responses, see Fig. 1);
a non-transitory computer-readable storage medium storing a medical care support program ([0010] non-transitory computer readable medium storing instructions) for causing:
outputting support information for supporting acquisition, by an owner of a pet, of medical condition information indicating a medical condition of a disease from which the pet suffers (see Fig. 4A-D where an interface is output to a device for obtaining medical condition of a pet such as cat urination symptoms and Fig. 4E an interface output to obtain information regarding medical condition of vomiting suffered by pet, see also [0046] decision support features including user search for pet symptoms or health topic in an interface in the client application and outputting results of search or an interface displayed with list of questions, i.e. output of support information, for owner to enter medical condition of pet); and 
acquiring information of the pet acquired by the owner on the basis of the support information ([0046-0047] user selects a topic based on the list displayed, user selects and answers questions displayed on the interface of the client application, see Fig. 4A-E which shows user selections such as vomit appearance information acquired from the pet owner, see also [0023] receiving as input user observations).
Claim 4, Leon discloses the limitations of Claim 1.  Leon also discloses the medical condition information includes at least one of information related to an appearance of the pet, information related to a behavior of the pet, or information related to excrement ([0023] user input includes user observations or subjective assessments of the pet, fig. 4A-E including behavior of the animal including behavior/excrement, i.e. urinating, appearance of pet including vomit of pet).
As per Claim 13, Leon discloses the limitations of Claim 1.  Leon also discloses a request unit that requests a veterinarian for medical care at a predetermined timing based on at least one of the disease or the medical condition information (see Fig. 4H/[0058] output a request for medical care with a veterinarian at a predetermined time, i.e. immediately or within 24 hours based on the medical information entered as input, where the link can connect to experts).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3, 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2018/0144099 A1), in view of Rowe (WO 2014/019076 A1), hereinafter Rowe.
As per Claim 2, Leon discloses the limitations of Claim 1.  However, Leon may not explicitly disclose the following which is taught by Rowe: a correspondence relationship between a type of the disease and the medical condition information to be acquired is determined in advance ([0196] diagnosis is needed based on input medical information, see Fig. 4B where diagnosis is determined from decision logic/rules which correspond to input medical data, see [00204] comparing medical information received to database to find corresponding diagnosis), and 
wherein the processor outputs the support information for supporting the acquisition of the medical condition information depending on the type of the disease, on the basis of the correspondence relationship ([00204] interface for collecting additional information from the user based on the diagnosis such as laboratory results).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a predetermined relationship between input medical condition information and disease from Rowe with the system of determining a disease or condition of an animal based on observed symptoms of Leon in order to provide faster and more efficient diagnosing of pets by a veterinarian with best practices to ensure improved veterinary decisions (Rowe [00130-00133]).
Claim 3, Leon and Rowe discloses the limitations of Claim 2.  Rowe also discloses output medical condition information selected from medical condition information that is not associated with the type of the disease in the correspondence ([00207] determine if there is a potential risk by comparing the correspondence information to medical information selected for the pet to determine if there is a risk and output the risk/warning as the medical treatment does not match with the type of disease and is output as a warning such that a user can make an informed decision based on the problem/risk).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a predetermined relationship information between input medical condition information and disease from Rowe with the system of determining a disease or condition of an animal based on observed symptoms of Leon in order to provide faster and more efficient diagnosing of pets by a veterinarian with best practices to ensure improved veterinary decisions (Rowe [00130-00133]).
As per Claims 5 and 6, Leon and Rowe discloses the limitations of Claims 2 and 3.  Leon also discloses the medical condition information includes at least one of information related to an appearance of the pet, information related to a behavior of the pet, or information related to excrement ([0023] user input includes user observations or subjective assessments of the pet, fig. 4A-E including behavior of the animal including behavior/excrement, i.e. urinating, appearance of pet including vomit of pet).
As per Claims 14 and 15, Leon and Rowe discloses the limitations of Claims 2 and 3.  Leon also discloses a request unit that requests a veterinarian for medical care at a predetermined timing based on at least one of the disease or the medical condition information see Fig. 4H/[0058] output a request for medical care with a veterinarian at a predetermined time, i.e. immediately or within 24 hours based on the medical information entered as input, where the link can connect to experts).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2018/0144099 A1), in view of Christiansen (2013/0173439 A1), hereinafter Christiansen.
As per Claim 7, Leon discloses the limitations of Claim 1. However, Leon may not explicitly disclose the following which is taught by Christiansen: the medical condition information includes at least one of an image of a whole body, an image of an affected portion, an image of excrement, a cry, a color of excrement, an odor of excrement, or medication information (Fig. 11-15 photos of pet are taken, [0022-0023] image capture page to take digital photo of pet and captured image, see also [0054] video or still images of animal).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of the input of observable medical condition information from a pet owner being images of a pet’s body from Christiansen with the system of determining a disease or condition of an animal based on observed symptoms of Leon in order to enable a veterinarian to make an appropriate diagnosis without having to physically go to the particular veterinarian’s office which results in time and cost savings (Christiansen [0004-0005]).
As per Claim 10, Leon discloses the limitations of Claim 1.  However, Leon may not explicitly disclose the following which is taught by Christiansen: the support information includes at least one of a method for acquiring the medical condition information or a timing at which the medical condition information is acquired ([0022-0023] selectable options for taking a digital photo with the computing device and display for displaying the image taken).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of the input of observable medical condition information from a pet owner being images of a pet’s body from Christiansen with the system of determining a disease or condition of an animal based on observed symptoms of Leon in order to enable a veterinarian to make an appropriate diagnosis without having to physically go to the particular veterinarian’s office which results in time and cost savings (Christiansen [0004-0005]).
Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2018/0144099 A1), in view of Rowe (WO 2014/019076 A1), in view of Christiansen (2013/0173439 A1).
As per Claims 8 and 9, Leon and Rowe discloses the limitations of Claims 2 and 3. However, Leon and Rowe may not explicitly disclose the following which is taught by Christiansen:  the medical condition information includes at least one of an image of a whole body, an image of an affected portion, an image of excrement, a cry, a color of excrement, an odor of excrement, or medication information (Fig. 11-15 photos of pet are taken, [0022-0023] image capture page to take digital photo of pet and captured image, see also [0054] video or still images of animal).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of the input of observable medical condition information from a pet owner being images of a pet’s body from Christiansen with the system of determining a disease or condition of an animal based on observed symptoms of Leon and Rowe in order to enable a veterinarian to make an appropriate diagnosis without having to physically go to the particular veterinarian’s office which results in time and cost savings (Christiansen [0004-0005]).
As per Claims 11 and 12, Leon and Rowe discloses the limitations of Claims 2 and 3.  However, Leon and Rowe may not explicitly disclose the following which is taught by Christiansen: the support information includes at least one of a method for acquiring the medical condition information or a timing at which the medical condition information is acquired ([0022-0023] selectable options for taking a digital photo with the computing device and display for displaying the image taken).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of the input of observable medical condition information from a pet owner being images of a pet’s body from Christiansen with the system of determining a disease or condition of an animal based on observed symptoms of Leon and Rowe in order to enable a veterinarian to make an appropriate diagnosis without having to physically go to the particular veterinarian’s office which results in time and cost savings (Christiansen [0004-0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Singh et al. (US 2017/0061074 A1) a telemedicine system and method which request a user make an appointment with a provider within a particular timeframe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626